Kupferman and Birns, JJ.,
dissent in a memorandum by Kupferman, J. I dissent and would affirm. This is an appeal from a judgment convicting the defendant on his plea of guilty of manslaughter in the second degree and sentencing him to an indeterminate term of imprisonment with a maximum of nine years. The plea of guilty also covered another matter. The original indictment charged the defendant with an intentional killing by means of a knife. The defendant requested permission to act as his own counsel or as cocounsel, on which decision was reserved. During jury selection, counsel moved for a psychiatric examination of the defendant, under CPL 730.30. Thereafter, on resumption of proceeding the defendant made a written motion for a mistrial, and assigned counsel made an oral motion for a mistrial and for continued psychiatric observation of the defendant. The motions were granted. Two assigned attorneys were present representing the defendant. Thereafter, a competency hearing was held at which the defendant was represented by two attorneys. Two psychiatrists testified that the defendant was not competent to assist in his own defense, while a third stated that he did not reach a conclusion on the question because the defendant would not co-operate, but he suggested a postponement of the trial. His assigned counsel for the competency hearing stated that the defendant was generally co-operative but was incomprehensible on the matter of acting as cocounsel. Thereafter, assigned counsel was relieved and a new one appointed. A letter was received by the court from another psychiatrist to the effect that the defendant was competent to stand trial. Thereafter, when the parties appeared before the court, the defendant’s *757counsel stated that he could work with the defendant for the purpose of having a trial. Thereafter, when the court convened for a trial, the defendant was represented by another attorney. He entered the plea in which the defendant admitted that he stabbed a man to death while under the influence of liquor. The defendant then entered into a rehabilitation program with release from confinement, while the sentence on the plea of guilty was deferred to evaluate progress under the program. While supposedly under the program, he was arrested and was carrying a knife when arrested, and had resumed his heavy drinking. He asked for a further chance for rehabilitation, and the matter was adjourned for another month. Thereafter, he appeared for sentencing and received this indeterminate sentence of 0 to 9 years to cover the manslaughter plea and a petit larceny charge pending in the criminal court. Assigned counsel on this appeal raised a number of questions by mail with the defendant, who then asked his counsel to request to be relieved, but did not answer any of the questions. Counsel complied with the request and moved to be relieved, but this court on April 17, 1979 rejected the request. On this appeal, counsel has analyzed a number of points, including competence to stand trial, that could be raised and finds them wanting. He therefore asked, in the nature of a Saunders application (52 AD2d 833), that he be relieved. This court now grants that application and, instead of simply aflirming, assigns alternate counsel to pursue the competency question further. It needs only a reiteration of the facts heretofore set forth to understand why the criminal justice system is not always held in great repute.